Ingraham, J. (dissenting):
I dissent. By the execution of the warrant in the dispossess proceedings the term demised .came to an end and the relation of landlord and tenant ceased, and there could be no claim for damages against the tenant that accrued after the legal termination of the-demised term. Undoubtedly the parties could have agreed that the tenant should be liable for the rent until the landlord was able to rent the premises, but no such agreement is alleged. The tenant would also be liable for any 'direct damage springing from his failure to comply with the covenants of the lease. But the only damage that is alleged results from the failure of the landlord to rent the premises after the lease terminated, and this loss to the landlord does not at all flow from the failure of the tenant-to pay the rent prior to the termination of the lease, but arises from the act of the landlord in terminating the relation.of landlord and tenant by dispossessing the tenant. The tenant would have been liable under the lease for the rent, and the damage that the landlord sustained in virtue of non-payment would be the interest upon the amount of the rent from the time it was due until it was paid. *20The inability of the landlord to rent the premises after the termina- ’ tion of the lease had no possible relation to a breach by the tenant of any of the covenants to pay rent, and the broach of that cove nant was, therefore, not the proximate cause of the damage for which the plaintiff seeks to recover. The action is one solely for damages from a breach of a covenant of the tenant to pay rent, and ' the only damage that is alleged is the inability of the landlord to ■ rent the premises after he, by his voluntary act, had terminated the lease and’ re-entered into’ possession of the premises. ,1 think he could no more recover for any injury that he sustained in consequence of anything' that happened after the termination of the demised term by his voluntary act than lie could recover for an inability to rent the property after the termination of the term by . the limitation in the lease, and the damage that he sustained after the termination of the lease was not caused by any failure of the tenant to comply with any covenant or condition in the lease.
I think, therefore, this judgment should be affirmed.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendants to withdraw demurrer and to answer on payment of costs. ■